John D. Bennett, S.
By decision dated April 15, 1957 the executor was directed to serve the Attorney-General on this application for “ advice and direction with respect to whom the payment of the legacy of $200 to the Animal Society of Nassau County be made, there being no such particular society within the said county ”.
The Attorney-General has appeared and states affirmatively that the bequest is a valid one “ for charitable and benevolent uses and purposes” and “prays that the Court exercise its statutory and inherent powers, including the cy pres power, and construe the will of the decedent ”.
Under such powers the court directs that the bequest be paid to “ North Shore Animal League and Dog Protective Association, Inc.” of 63 Station Plaza, Great Neck, New York.
The account will he settled as filed. The attorney’s fees and disbursements are fixed and allowed in the amount requested for all services rendered herein including submission of the decree to he signed hereon and distribution thereunder.
Submit decree on notice,